DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, 17, 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 14 recite the limitation "the BBB" all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15, 25-30 are rejected for the same reasons because they depend on claim 1.
Claims 1, 7-8, 11, 13 recite the limitation "the FUS" all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15, 25-30 are rejected for the same reasons because they depend on claim 1.
Claim 15 recites the limitation "the sensor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recite the limitation "the FUS" all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 11-14, 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (Pub. No.:  US 2017/0043149)
	Regarding claim 1, Liu et al disclose a method of non-invasively releasing biomarkers from a brain or a brain region across a blood brain barrier (BBB) of a subject [see 0099] comprising:
(i) applying a focused ultrasound (FUS) to the brain or the brain region, wherein the FUS is applied for a period of time and at an acoustic pressure sufficient to disrupt the BBB and release a detectable quantity of a biomarker across the BBB [see 0068, 0080, 0099 and figs 1-2];
(ii) obtaining a biological sample (serum albumin) from the subject after applying the FUS to a subject brain or a subject brain region [see 0080, 0099]; 
(ill) detecting a biomarker (albumin-bound Evans blue) in the biological sample [see 0080, 0099] by disclosing small interfering RNA can also be non-invasively delivered into the striatum to modulate the expression of mutant Huntingtin protein [see 0099].

Regarding claim 2, Liu et al disclose wherein the biological sample is a biological fluid selected from the group consisting of: blood, cerebral spinal fluid (CSF), interstitial fluid (ISF), serum [see 0080], and plasma.

Regarding claim 3, Liu et al disclose the acoustic pressure sufficient to disrupt the blood brain barrier (BBB) and release a detectable quantity of a biomarker across the BBB is between about 0.1 MPa and about 10 MPa [see 0100].

Regarding claims 4-5, Liu et al disclose wherein the biomarker comprises genetic material (RNA) and wherein the genetic material is selected from cell-free RNA [see 0099], cell-free DNA, mRNA, circulating tumor DNA (ctDNA), or plasma DNA concentration.

Regarding claim 7, Liu et al disclose scanning a subject head using a magnetic resonance imaging (MRI) scanner and stereotactically coregistering the subject head and identifying a region to be targeted with the FUS [see 0010, 0014, 0053, 0059].

Regarding claim 8, Liu et al disclose assessing effectiveness of the BBB disruption or release of biomarkers comprising measuring MRI contrast before and after FUS [see 0061-0062]
wherein an increase in MRI contrast after FUS compared to the MRI contrast before FUS indicates successful release of biomarker from the brain or brain region [see 0061-0062, claim 16].

Regarding claim 11, Liu et al disclose comparing a level of a biomarker in the biological sample after administering the FUS to a biological sample obtained from the subject before FUS or of a matched control sample or standard sample [see 0061, 0064, 0072-0078, 0082, 0091, 0099]

Regarding claim 12, Liu et al disclose wherein the brain or brain region comprises a tumor [see 0055, 0079, 0099], lesion, or suspected tumor; or the subject has or is suspected of having a central nervous system cancer or tumor, a brain tumor, a brain lesion, a neurological disease, disorder, or condition, or a neurodegenerative disease disorder, or condition.

Regarding claim 13, Liu et al disclose wherein the FUS is applied for a period of time and at a pressure sufficient to rupture cells to release biomarkers [see 0053, 0070]..

Regarding claim 14, Liu et al disclose comprising administering microbubbles to a subject in an amount sufficient to disrupt the BBB upon application of FUS [see 0009, 0053, 0059].

Regarding claim 25, Liu et al disclose monitoring disease progression [see 0081, 0099].

Regarding claim 26, Liu et al disclose monitoring a course of treatment [see 0081, 0099].

Regarding claim 27, Liu et al disclose monitoring treatment [see 0081, 0099].

Regarding claim 28, Liu et al disclose monitoring treatment efficacy [0081, 0099].

Regarding claim 29, Liu et al disclose monitoring drug delivery [see 0014, 0099].

Regarding claim 30, Liu et al disclose personalizing a treatment strategy or treatment selection based on treatment response, treatment efficacy, or disease progression [see 0014, 0081, 0099].

Claim(s) 16, 18-23 and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler (Pub. No.:  US 2012/0289869)
Regarding claim 16, Tyler discloses a system suitable for use in delivering focused ultrasound (FUS) to a brain or a region of a brain of a subject [see 0055, figs 1A-1E, 2-3, 5-7], comprising:
a device comprising a plurality of modular pieces configured to deliver ultrasound to the brain or a brain region [see 0055 and figs 1A-1E, 5-7];
an ultrasound transducer configured to emit a FUS beam [see 0006-0008, 0055, figs 2-3, 5-7, 10A]; 
an acoustic lens configured to control the FUS beam direction [see 0006, 0019, 0047 and fig 10A].

Regarding claim 18, Tyler discloses wherein the system comprises a helmet configured to fit over a head of a subject [see figs 1A-1E, 2-3, 5-7]; 
the helmet is demountably coupled to the ultrasound transducer [see 0007-0008, 0055] by disclosing It is contemplated that an ultrasound device that is operably attached to the subject, such as an ultrasound device comprising a helmet comprising at least ultrasound generating components, is used to provide the ultrasound treatments described herein. Such ultrasound methods and treatments described herein may also be provided to a subject using ultrasound components that are not incorporated into a wearable device, but are attached directly to the subject or are at some physical distance from the subject [see 0007];
the ultrasound transducer is demountably coupled to the acoustic lens;
the ultrasound transducer is a flat ultrasound transducer [see fig 1E];
the acoustic lens is a 3D printed acoustic lens; 
or
the acoustic lens is a convex lens [see FIG 10a, 0049].

Regarding claim 19, Tyler discloses wherein the system is suitable for use in parallel with a plurality of the systems [see figs 5-7].

Regarding claim 21, Tyler discloses wherein the ultrasound transducer is configured to emit an acoustic pressure of less than about 10 MPa [see 0141].

Regarding claim 22, Tyler discloses the system comprises one to eight transducers [see 0113, figs 1, 5-6]

Regarding claim 23, Tyler discloses wherein the subject has or is suspected of having Alzheimer’s Disease (AD) [see 0004, 0078].

Regarding claim 31, Tyler discloses wherein the subject has or is suspected of having Alzheimer’s Disease (AD) [see 0078, 0080].

Regarding claim 32, Tyler discloses wherein the system comprises a plurality of transducers operably connected to a head mounted interface wearable (controller) on the head of a subject [see 0007, 0055 and figs 1-1E] by disclosing 

Regarding claim 33, Tyler discloses wherein the helmet is a wearable helmet [see 0007 and figs 1A-1E, 5-7]

Regarding claim 34, Tyler discloses a system suitable for use in delivering focused ultrasound (FUS) to a brain or a region of a brain of a subject to release biomarkers [see 0072, 0080] by disclosing by disclosing changes in brain activity induced by ultrasound may act on calcium-dependent biochemical processes, which include an increase and/or decrease in either, or both, kinase and phosphotase activity to modulate the activity of proteins, by modulating gene transcription, or protein translation [see 0080] comprising:
a device comprising a plurality of modular pieces configured to deliver ultrasound to the brain or a brain region [see 0055 and figs 1A1-1E, 5-7, 10A];
an ultrasound transducer configured to emit a FUS beam [see 0055, figs 1A-1E, 5-7]
an acoustic lens configured to control the FUS beam direction [see 0019, 0047, 0050, 0067 and fig 10A];
a wearable interface (controller), wherein the wearable interface is optionally a wearable head mounted interface [see 0055, figs 5-7] by disclosing the controller may be within the helmet portion, or located at a separate site on the subject's body, or may be located at a separate site on or within the subject's body, such surgically implanted controllers, or carried in a pack or pocket, or may be remote and not attached, to the subject's body. A controller may be built into a transducer [see 0055].

Regarding claim 35, Tyler discloses system suitable for use in delivering focused ultrasound (FUS) to a brain or a region of a brain of a subject to release biomarkers [see 0072, 0080] by disclosing by disclosing changes in brain activity induced by ultrasound may act on calcium-dependent biochemical processes, which include an increase and/or decrease in either, or both, kinase and phosphotase activity to modulate the activity of proteins, by modulating gene transcription, or protein translation [see 0080], comprising:
a device comprising a plurality of modular pieces configured to deliver ultrasound to the brain or a brain region [see 0055, figs 5-7];
a plurality of ultrasound transducers configured to emit FUS towards a target [see abstract, 0055, figs 1A-1E, 5-7]; 
a wearable interface (controller) that connects to the plurality of ultrasound transducers, wherein the wearable interface is optionally a wearable head mounted interface [see 0055, figs 5-7] by disclosing the controller may be within the helmet portion, or located at a separate site on the subject's body, or may be located at a separate site on or within the subject's body, such surgically implanted controllers, or carried in a pack or pocket, or may be remote and not attached, to the subject's body. A controller may be built into a transducer [see 0055].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Pub. No.:  US 2017/0043149) In view of Vitari et al (Pub. No.:  US 2016/0129131).
Regarding claim 6, Liu et al don’t disclose wherein the biomarker is selected from D-2- hydroxyglutarate (D2HG) or IDH1(R132H) mutation.
Nonetheless, Vitari et al disclose wherein the biomarker is selected from D-2- hydroxyglutarate (D2HG) or IDH1(R132H) mutation [see 0095].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Liu et al and Vitari et al by using D-2- hydroxyglutarate (D2HG) or IDH1(R132H) mutation; because it produces at much higher levels in cancerous conditions compared to blood and other normal tissue extracellular microenvironment [see 0095, Vitari et al].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Pub. No.:  US 2017/0043149) In view of Wurdinger et al (Pub. No.:  US 2013/0196873).
Regarding claims 9-10, Liu et al disclose RNA from the biological sample [see 0082].
Liu et al don’t disclose detecting the biomarker in a biological sample comprises genetic testing or sequencing and extracting cell-free or exosomic DNA and detecting somatic mutations or somatic variants in the DNA or RNA using a targeted ultra-deep sequencing technology selected from the group consisting of: ddPCR, AmpliSeq, and HaloPlex sequencing.
Nonetheless, Wurdinger et al disclose detecting the biomarker in a biological sample comprises genetic testing or sequencing and extracting cell-free or exosomic DNA and detecting somatic mutations or somatic variants in the DNA or RNA using a targeted ultra-deep sequencing technology selected from the group consisting of: ddPCR, AmpliSeq [see 0024, 0057, 0084], and HaloPlex sequencing [see 0095, 0099, 0114-0116]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Liu et al and  Wurdinger et al by detecting the biomarker in a biological sample comprises genetic testing or sequencing and extracting cell-free or exosomic DNA and detecting somatic mutations or somatic variants in the DNA or RNA using a targeted ultra-deep sequencing technology selected from the group consisting of: ddPCR, AmpliSeq, and HaloPlex sequencing; to confirm that mutant EGFRvIII mRNA found in the thrombocytes reflects the presence of glioma tissues ]see 0095, Wurdinger et al].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Pub. No.:  US 2017/0043149) In view of Wu et al (Pub. No.:  US 2015/0360020)
Regarding claim 15, Liu et al disclose cavitational acoustic emissions [see 0068].
Liu et al don’t disclose providing an acoustic sensor; detecting an acoustic signal, wherein the sensor is capable of measuring or monitoring cavitational acoustic emissions.
Nonetheless, Wu et al an acoustic sensor; detecting an acoustic signal, wherein the sensor is capable of measuring or monitoring cavitational acoustic emissions [see abstract, 0001] by disclosing an ultrasonic device for monitoring a cavitation on microbubbles in a vessel of an affected part, in which the cavitation is occurred by applying an ultrasound to disrupt the microbubbles [see 0006].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Liu et al and Wu et al by using an acoustic sensor for detecting an acoustic signal and capable of measuring or monitoring cavitational acoustic emissions; for monitoring a cavitation on microbubbles in a vessel of an affected part, in which the cavitation is occurred by applying an ultrasound to disrupt the microbubbles [see 0006, Wu et al].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (Pub. No.:  US 2012/0289869) In view of O’Reiley et a; (Pub. No.:  US 2013/0006106)
Regarding claim 17. Tyler doesn’t disclose wherein the system is configured for incorporation into a magnetic resonance imaging (MRI) scanner, wherein the MRI scanner is configured to provide an MRI image for guiding or monitoring of the FUS.
Nonetheless, O’Reiley et al disclose FUS treatment can be further monitored and guided with the aid of magnetic resonance imaging ("MRI"). To this end, a magnetic resonance guided focused ultrasound ("MRgFUS") system may be utilized [see 0031-0032].
acquire MR data and processes it in real-time to produce information that may be used to control the acquisition of MR data, or to control the sonications produced by the FUS system [see 0039]
a subject 202 receives ultrasound energy from a transducer 206 that is configured to surround an extent of the subject's head. For example, the transducer 206 may be a hemispherical array of transducer elements [see 0023 and fig 3].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Tyler and O’Reiley et al by incorporating into a magnetic resonance imaging (MRI) scanner, wherein the MRI scanner is configured to provide an MRI image for guiding or monitoring of the FUS; in order to guide the application of ultrasound energy to the subject [see 0024] and FUS treatment can be further monitored and guided with the aid of magnetic resonance imaging ("MRI") [see 0039].

3.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (Pub. No.:  US 2012/0289869) in view of Wu et al (Pub. No.:  US 2015/0360020)
Regarding claim 20, Tyler doesn’t provide an acoustic sensor; detecting an acoustic signal, wherein the sensor is capable of measuring or monitoring cavitational acoustic emissions.
Nonetheless, Wu et al an acoustic sensor; detecting an acoustic signal, wherein the sensor is capable of measuring or monitoring cavitational acoustic emissions [see abstract, 0001] by disclosing an ultrasonic device for monitoring a cavitation on microbubbles in a vessel of an affected part, in which the cavitation is occurred by applying an ultrasound to disrupt the microbubbles [see 0006].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Tyler and Wu et al by using an acoustic sensor for detecting an acoustic signal and capable of measuring or monitoring cavitational acoustic emissions; for monitoring a cavitation on microbubbles in a vessel of an affected part, in which the cavitation is occurred by applying an ultrasound to disrupt the microbubbles [see 0006, Wu et al].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (Pub. No.:  US 2012/0289869) in view of Bhatt et al (Pub. No.:  US 2014/0193834).
Regarding claim 24, Tyler doesn’t provide wherein the biomarker is optionally AB, tau, or phosphorylated tau.
	Nonetheless, Bhatt et al disclose wherein the biomarker is optionally AB, tau, or phosphorylated tau [see abstract, 0047].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Tyler and Bhatt et al by using AB, tau, or phosphorylated tau; for diagnosing Alzheimer's Disease (AD).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793